Title: From James Madison to William Pinkney, 15 July 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington, July 15 1808

Finding that the departure of the Packet has been from time to time postponed, I have caused a transmission of newspapers to Mr. Nielson, to be continued down to this date which I understand affords the last opportunity.
Lt. Lewis arrived here with the dispatches committed to him, on the 8th.  The adherence of the B. Govt. to their orders, and its silence as to the affair of the Chesapke., are inauspicious features in the intelligence contained in yours.  In General Armstrong’s nothing appears more favorable with respect to the views of the French Govt.  On the contrary, if the  Decree of Bayonne be such as is reported, it denotes a vindictive spirit the more to be suspected, as it must have been subsequent to, possibly resulting from, the remonstrance of Genl. Armstrong founded in the communications which he recd. by the Osage.
Mr. Erskine is on a visit here from Philada.  He has recd. his dispatches by the Packet which left England about the same time with the Osage.  It appears that his Govt. is as silent thro’ that channel as thro’ you, on the subject of the Chesapeake.  He communicated a passage in which Mr. Canning, emphatically remarks, that no communication or proposition had been made by you in consequence of the arrival of the Osage, and with a view it wd. seem of ascribing to that cause a reserve which might have an unfavorable appearance here.  I reminded Mr. E. that in the actual state of things there was no room for propositions or new communications from our side; That they were rather to be looked for from his; and that it appeared from your letters to me, that with, respect to the orders, you had invited the attention of Mr. Canning to that subject, and had forborne to press the suggestion, merely because it was not likely to be useful, when not enforced by the example of France.
Mr. E. communicated another passage from Mr. C. in which he complains of the Newspaper sketch of your interview in Novr. last, as exhibiting a contemptuous silence on the subject of the orders of Novr. contrary to the real & cordial sentiments entertained towards the U. S.  I stated to Mr. E. that the Newspaper had entirely erred if it had given such a view of Your report of the interview: that you had yourself been entirely satisfied with the deportment of Mr. C. on the occasion, and had presented a view of it which made it perfectly so to the President.  He will doubtless do justice to your statement in his answer to Mr. C.
It seems to be gaining ground fast in the belief here, that the B Govt instead of taking advantage of the course of Fr. towards the U. S. by an honorable Contrast in hers, is speculating on the hopes of a revolution in the Councils of this Country and a declaration of War agst. France.  If this be her policy it is as unwise as it is wicked.  There can be no doubt that her partizans are stimulating both, & at the same time promoting every effort to render the Embargo unpopular & ineffectual.  But the spirit displayed, as you will see, on the 4th. of July, and otherwise, demonstrate that the mass of the nation are sound & firm; not only on the measure of the Embargo but in relation to the Chesapeak; and that a zeal in making this nation less dependent on foreign manufactures is equally illustrated by the expressions of popular sentiment.
I write this more briefly & in a private form by this oppy. as another  will leave Alexandria in a few Days with dispatches for you & Genl. A. and will probably arrive before the Packet from New York.  I remain Dr Sir very sincerely & with great esteem yr friend & servt

James Madison

